Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of claims 1 and 27, including detecting by a detection unit at least one brightness value in a visible and/or infrared spectral range of at least one subregion of the surface, which is irradiated by the high-energy beam, during irradiation with the high-energy beam; and ascertaining the concentration of the at least one material in the powder mixture based on the detected at least one brightness value and at least one predetermined reference brightness value for a concentration and/or a concentration range of the material in claim 1, and detecting by a detection unit at least one brightness value in at least an infrared spectral range of at least one subregion of the surface, which is irradiated by the high-energy beam, during irradiation with the high-energy beam; and ascertaining the concentration of the at least one material in the powder mixture based on the detected at least one brightness value and at least one predetermined reference brightness value for a concentration and/or a concentration range of the material, in claim 27, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6-12, 14 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not definite what is meant by detecting by a detection unit at least one brightness value in a visible and/or infrared spectral range of at least one subregion of the surface, which is irradiated by the high-energy beam, during irradiation with the high-energy beam; or by ascertaining the concentration of the at least one material in the powder mixture based on the detected 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-8, 11, 12, 14, 21-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015040433 (A2).
WO 2015040433 (A2) discloses:
Regarding claim 1, as best understood:
providing a powder mixture (e.g., powder material 104) having at least two different materials selected from one or more of metals, metal alloys, metal oxides and ceramic materials (e.g., page 2, ln 13-31, page 3, ln 1-20, page 13, ln 15-28 and Fig. 1 and 2);  
guiding a high-energy beam (e.g., beam from laser module 105) generated by a radiation source (e.g., laser module 105) over a surface of the powder mixture (e.g., optical unit 106 and computer 160 guide the laser of laser module 105) (e.g., page 13, ln 15-28, page 14, ln 1-12, page 15, ln 24-31, page 17, ln 13-20, Fig. 1, Fig. 2a);  

ascertaining the concentration of the at least one material in the powder mixture based on the detected at least one brightness value and at least one predetermined reference brightness value for a concentration and/or a concentration range of the material (e.g., page 3, ln 5-19, page 17, ln 13-26, page 18, ln 16-31, page 19, ln 1-19, page 21, ln 7-31, page 22, ln 1-31, page 23, ln 1-8, page 24, ln 1-17, page 27, ln 29-31, page 28, ln 8-10, Fig. 4-10, wherein page 27, ln 29-31 discloses a control unit arranged to determine a characteristic of the material in the layer from a detected spectrum/detected spectra and page 28, ln 8-10 discloses that the characteristic is a relative concentration of elements of the powder material in a melt pool and/or plasma generated by the laser beam);
Regarding claim 2, as best understood: a local concentration of the at least one material in the powder mixture is ascertained on the basis of brightness values of respective exposed pixels of the detection unit (e.g., page 3, ln 5-19, page 17, ln 13-26, page 18, ln 16-31, page 19, ln 1-19, page 21, ln 7-31, page 22, ln 1-31, page 23, ln 1-8, page 24, ln 1-17, page 27, ln 29-31, page 28, ln 8-10, Fig. 4-10, wherein page 27, ln 29-31 discloses a control unit arranged to determine a characteristic of the material in the layer from a detected spectrum/detected spectra and page 28, ln 8-10 discloses that the characteristic is a relative concentration of elements of the powder material in a melt pool and/or plasma generated by the laser beam);
Regarding claim 4, as best understood: respective brightness values in at least the infrared spectral range are detected by the detection unit (e.g., page 3, ln 5-19, page 17, ln 13-26, page 18, ln 16-31, page 19, ln 1-19, page 21, ln 7-31, page 22, ln 1-31, page 23, ln 1-8, page 24, ln 1-17, page 27, ln 29-
Regarding claim 6, as best understood: an averaged concentration (e.g., Fig. 4 shows normalized intensity, curve fitting is disclosed on page 19, ln 1-5) of the at least one material in the powder mixture is ascertained by averaging at least two brightness values and a comparison to the at least one predetermined reference brightness value for a concentration and/or a concentration range of the material (e.g., page 3, ln 5-19, page 17, ln 13-26, page 18, ln 16-31, page 19, ln 1-19, page 21, ln 7-31, page 22, ln 1-31, page 23, ln 1-8, page 24, ln 1-17, page 27, ln 29-31, page 28, ln 8-10, Fig. 4-10);
Regarding claim 7, as best understood: after the high-energy beam is guided further out of the irradiated subregion of the surface, further brightness values of the subregion are furthermore detected over a predetermined duration by the detection unit (e.g., page 3, ln 5-19, page 17, ln 13-26, page 18, ln 16-31, page 19, ln 1-19, page 21, ln 7-31, page 22, ln 1-31, page 23, ln 1-8, page 24, ln 1-17, page 27, ln 29-31, page 28, ln 8-10, Fig. 4-10);
Regarding claim 8, as best understood: respective brightness values and/or concentrations are stored in a database (e.g., page 3, ln 5-19, page 17, ln 13-26, page 18, ln 16-31, page 19, ln 1-19, page 21, ln 7-31, page 22, ln 1-31, page 23, ln 1-8, page 24, ln 1-17, page 27, ln 29-31, page 28, ln 8-10, Fig. 4-10);
Regarding claim 11, as best understood: the component is a component (e.g., object 103) of a turbomachine (Official Notice is taken that turbomachine components were well known in the art and it would have been obvious to manufacture a turbomachine in order to produce an object important for transportation and potentially valuable commercially.  The turbomachine component is taken to be admitted prior art because the examiner’s assertion of official notice was not traversed.);
Regarding claim 12, as best understood: a method of operating a manufacturing device (e.g., device in Fig. 1) for additive production of a component (e.g., object 103), wherein a concentration of 
Regarding claim 14, as best understood: a method of operating a manufacturing device (e.g., device in Fig. 1) for additive production of a component (e.g., object 103), wherein a concentration of the at least one material in the powder mixture as a starting material for the additive production of the component is ascertained by the method of claim 6 and a control parameter of the manufacturing device is set depending on the ascertained concentration of the at least one material (e.g., page 3, ln 5-19, page 17, ln 13-26, page 18, ln 16-31, page 19, ln 1-19, page 21, ln 7-31, page 22, ln 1-31, page 23, ln 1-8, page 24, ln 1-17, page 27, ln 29-31, page 28, ln 8-10and Fig. 4-10); 
Regarding claim 21, as best understood: the powder mixture comprises at least one ceramic material (e.g., page 2, ln 1-9);
Regarding claim 22, as best understood: the powder mixture comprises at least one metal alloy (e.g., page 7, ln 1-8);
Regarding claim 23, as best understood: the powder mixture comprises at least one metal alloy (e.g., page 7, ln 1-8);
Regarding claim 24, as best understood: a CMOS sensor is used as a sensor for detection of the brightness value (e.g., page 17, ln 1-2);
Regarding claim 27, as best understood: 
- providing a powder mixture (e.g., powder material 104) having at least two different materials selected from one or more of metals, metal alloys, metal oxides and ceramic materials and comprising at least one ceramic material (e.g., page 2, ln 13-31, page 3, ln 1-20, page 13, ln 15-28 and Fig. 1 and 2); 

- detecting by a detection unit (e.g., spectrometer 172, camera 173, cameras 191, 192) at least one brightness value in at least an infrared spectral range of at least one subregion of the surface, which is irradiated by the high-energy beam, during irradiation with the high-energy beam (e.g., pages 16-17 and Fig. 1 and 4-10, wherein the cited figures of the reference show the infrared spectral range); 
- ascertaining the concentration of the at least one material in the powder mixture based on the detected at least one brightness value and at least one predetermined reference brightness value for a concentration and/or a concentration range of the material (e.g., page 3, ln 5-19, page 17, ln 13-26, page 18, ln 16-31, page 19, ln 1-19, page 21, ln 7-31, page 22, ln 1-31, page 23, ln 1-8, page 24, ln 1-17, page 27, ln 29-31, page 28, ln 8-10, Fig. 4-10, wherein page 27, ln 29-31 discloses a control unit arranged to determine a characteristic of the material in the layer from a detected spectrum/detected spectra and page 28, ln 8-10 discloses that the characteristic is a relative concentration of elements of the powder material in a melt pool and/or plasma generated by the laser beam); and
Regarding claim 28, as best understood: an averaged concentration of the at least one material in the powder mixture is ascertained by averaging at least two brightness values and a 66570-P50351comparison to the at least one predetermined reference brightness value for a concentration and/or a concentration range of the material (e.g., page 3, ln 5-19, page 17, ln 13-26, page 18, ln 16-31, page 19, ln 1-19, page 21, ln 7-31, page 22, ln 1-31, page 23, ln 1-8, page 24, ln 1-17, page 27, ln 29-31, page 28, ln 8-10, Fig. 4-10).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as ascertaining by an analysis unit the concentration of the at least one material in the powder mixture depending on the detected at least one brightness value and at least one predetermined reference brightness value for a concentration and/or a concentration range of the material, it would have been obvious to one of ordinary skill in the art to modify the embodiments of WO 2015040433 (A2)  by the other embodiments of WO 2015040433 (A2)  in order to identify, from image analysis, areas of the powder layer that were solidified such that a 3D model of the object being built can be created and geometrical properties of the object being built can be determined from this 3D model and these geometrical properties compared to a nominal value for the geometric property derived from a design drawing, such as a CAD model or STL model of the object to determine whether the object has been built to be within the required tolerances wherein this analysis can thus be further used to validate the build.



Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015040433 (A2) in view of US 20130168902 A1 to Herzog et al. (“Herzog”).
WO 2015040433 (A2) discloses substantially all of the features of the claimed invention as set forth above.
WO 2015040433 (A2) does not explicitly disclose grayscale values or an optical tomograph.
However, Herzog discloses:
Regarding claim 25, as best understood: detected brightness values are read as grayscale values (e.g., para 10, 17, 20); and
Regarding claim 26, as best understood: the detection unit is an optical tomograph (e.g., para 13).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify WO 2015040433 (A2) as suggested and taught by Herzog in order for detected values to be highlighted by a targeted selection of different colors, grayscale values, degrees of transparency and/or in respect of an a real structure (shading type such as dotted, respectively obliquely ruled at different angles, etc.) and to display sensor values which are captured metrologically as a result of the named methods in an existing, i.e. present in the completed state, body.
Allowable Subject Matter
Claims 9, 10 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.   The remarks begin by noting that 08/18/2020 Appeal Brief and 01/07/2021 Non-Final Rejection Office action which reopened prosecution.  The remarks then respond to the 01/07/2021 Office action, noting the claim status as well as the drawing objections.
The remarks then address the drawings objection regarding the subject matter of claims 1 and 27, describe the prosecution history of the present case and state that the objection is respectfully traversed.  The remarks state that Applicants note that, as outlined in MPEP 608.02 Drawing, the statutory requirement for showing the claimed invention only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented..." (See 35 U.S.C. 113, See also 37 CFR §1.81(a), which states "[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented...") and submit that an express illustration of the steps recited in instant claims 1 and 27 is not necessary for 
The remarks then address the rejections under 35 U.S.C. 112(b) of claims 1 and 27 as well as their respective dependent claims.  The remarks summarize the rejections and prosecution history and state that the rejections are traversed.  The remarks assert that the instant specification provides ample information regarding the allegedly indefinite features, and that, with respect to the brightness values and the measurement thereof recited in the instant claims, page 8, first paragraph and page 16, lines 10-32 of the instant specification may, for example, be referred to without further explanation.  It is also not clear whether the remarks are referring to the paragraph spanning pages 7-8 or the first full paragraph of page 8; accordingly, both paragraphs of page 8 as well as page 16, lines 10-32, have been reviewed again in response to the remarks.  However, the claimed detecting and ascertaining steps of claims 1 and 27, the meaning of brightness as claimed and how the steps are performed are not definite as set forth above.  The remarks and cited portions of the specification do not clarify the issue that the brightness value is claimed in the electromagnetic spectrum rather than in terms of luminous intensity or another property as set forth above and previously.  It is unclear what the units of the claimed brightness value would be based on the claims as well as pages 8 and 16 of the specification.  For example, claim 1 recites three possibilities for the claimed brightness value: (1) a brightness value in a visible spectral range; (2) a brightness value in an infrared spectral range; or (3) a brightness value in a visible and infrared spectral range.  It is not definite whether the brightness value is being detected in terms of brightness or spectrum or what the brightness value and units thereof would be for a 
The remarks then address the prior art rejections. The remarks summarize the rejections and state that they are traversed as discussed and responded to previously.  The remarks then state that it further is pointed out again that WO'433 is not concerned with ascertaining the concentration of at least one material in a powder mixture used as a starting material for producing a component and that WO'433 is concerned with determining the chemical composition of a material in a melt pool and/or in a plasma and thereby ultimately in a final product.  The remarks next reproduce several portions of the reference and then state that the above passages of WO'433 make it clear that this document is not concerned with the determination of the concentration of a component in a powder mixture used as a starting material for producing a component in an additive production method, but rather relates to the determination of inter alia, the concentrations of different materials in a melt pool (and a vaporized plasma) obtained by irradiating a powder mixture (starting material) with a laser beam.  The remarks further state that each component of a powder mixture vaporizes to a different extent under different melt conditions, which means that the concentration of the component in the article produced (after solidification of the melt) is not identical with the concentration of the component in the originally employed powder mixture.  The remarks continue, asserting that WO'433 has nothing to do with the determination of the concentration of one or more materials in an originally employed powder mixture 
The remarks next briefly address claims 25 and 26, stating that these claims remain rejected under 35 U.S.C. § 103 as allegedly being unpatentable over WO'433 in view of HERZOG, the rejection acknowledges that WO'433 fails to disclose the recitations of claims 25 and 26 but essentially alleges that this deficiency of WO'433 is cured by HERZOG and that this rejection is respectfully traversed as well, for at least the reasons set forth in the Appeal Brief filed on August 18, 2020; the corresponding remarks are expressly incorporated herein without further explanation.  Claims 25 and 26 are presently rejected as set forth above and as previously explained in the 01/07/2021 Office action responding to the 08/18/2020 Appeal Brief.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.  It is suggested that Applicant consider amendment of claims 9, 10 and 29 to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 14, 2021